PD-1403-15
                                               CAUSE    NO.      38660

                                       APPEAL    NO.    03-14-00173-CR

BRIAN TAYLOR                '                    -                       '                                         '"   '
                                                            IN THE COURT OF THE                      RECEIVED IN
                                                 |          CRIMINAL APPEALS of tex£§! NONCRIMINAL APPEALS
STATE OF TEXAS                                   |
                                                                                                       NOV 20 2015
                                                                         FILED IN
                  MOTION FOR A FREE REPORTrE-R^R^a^QN, M^frAfr Abel ACQSta, C!@ri<
                                                                   •   MOV 2 0 2315
TO    THE   CLERK      OF       SAID    COURT:


       NOW COMES BRIAN TAYLOR, APPELLANT, ApgbAg^aN^'^ESEECTFULLY
MOVES THIS COURT TO ORDER THE PREPARATION OF A FREE REPORTERS

RECORD ON APPEAL                 PURSUANT TO RULE             20.2 OF THE          TEXAS       RULES OF

APPELLANT PROCEDURE/                    AND FOR GOOD CAUSE SHOWS THE FOLLOWING:


1.     BRIAN TAYLOR GAVE WRITTEN NOTICE OF APPEAL FROM THIS JUDGMENT

OF CONVICTION ON MARCH 18th 2014.                             ATTHE SAME TIME,             BRIAN TAYLOR

DESIGNATED CERTAIN MATTERS TO BE INCLUDED IN THE REPORTERS RECORD

AND    CLERKS      RECORD.


2.     UNDER RULE 20.2 OF THE TEXAS RULES OF APPELLANT PROCEDURE,

"THE COURT MUST ORDER THE REPORTER TO TRANSCRIBE THE PROCEEDINGS"

IF    THE   APPELLANT CANNOT                  PAY OR GIVE         SECURITY FOR           THE APPELLANT

RECORD.      "INDIGENCY"               IS A    MATTER OF THE APPELLANTS FINANCIAL                         STATUS

AT THE TIME OF APPEAL                    NOT AT THE TIME OF TRIAL."                      ZANGHETTI VS.

STATE/      582,S.W. 2d. 461(TEX.CRIM. APP.(1979). RAMADAN                                       VS. STATE

89,.,S.W.        3d.   744 (TEX APP.             HOUSTON 2002).

      PETITIONER,        HEREIN          ASSERTS       THAT      HIS   FEDERAL      AND    STATE     CONST


ITUTIONAL         GUARENTEED           RIGHTS        WERE   VIOLATED         DURING      THE   PROSECUTION


OF    THE   ABOVE      NUMBERED          CAUSE,       AND   WITHOUT      THE      DOCUMENTS      AND


RECORDS      OF    SAID PROCEEDINGS,                  PETITIONER        CANNOT      PREPARE      A   PLEADING

BY   WAY    OF    HABEAS        CORPUS        PETITION      IN   WHICH       TO   SEEK    RELIEF.
                                    PRAYER.


   WHEREFORE,     PREMISES    CONSIDERED,    PETITIONER    PRAYS       THIS   HONORABLE


COURT WOULD      GRANT THIS MOTION FOR A          FREE REPORTERS       RECORD ON

APPEAL    AND SO ORDER THE CLERK,      TO MAKE      AND PREPARE    A    TRUE AND

CORRECT COPY     IN PAPER    FORM ON THE    GROUNDS THE    APPELLANT CANNOT


RECEAVE    ELECTRONICALLY     DOCUMENTS.    AND    ANY OTHER   RELIEF     THE   COURT


FINDS    DEEM.




                                                     RESPECTFULLY       SUBMITTED




                                                    JRIAN TAYLOR APPELLANT
                                                    TDCJ#1919122
                                                    BILL CLEMENTS UNIT
                                                    9601 SPUR 591
                                                    AMARILLO TEXAS 79107




                              INMATE   DECLARATION


  I BRIAN TAYLOR TDCJ#1919122 BEING PRESENTLY INCARCERATED IN THE

BILL CLEMENTS UNIT OF TEXAS DEPARTMENT OF CRIMINAL JUSTICE IN

POTTER COUNTY TEXAS VERIFY AND DECLARE UNDER PENALTY OF PERJURY

THAT THE ABOVE AND FORGOING STATEMENTS ARE TRUE AND CORRECT.



   EXECUTED THIS        ///      DAY OF ^NOVEMBER
                       Jif-
                           CERTIFICATE     OF   SERVICE



  THIS   IS   TO CERTIFY   THAT A   TRUE   COPY OF   THE   FORGOING   INSTRUMENT

TOGETHER WITH THIS PROOF OF SERVICE             HEREOF HAS    BEEN SENT TO THE

CLERK OF THE COURT OF CRIMINAL APPEALS AT PO BOX 12308 CAPITOL

STATION AUSTIN TEXAS 78711 BY U.S MAIL WITH FIRST CLASS POSTAGE.

ON THIS 14 DAY OF NOVMBER 2015.




                                                       PETITIONER

                                                      BRIAN    TAYLOR TDCJ#   1919122